Citation Nr: 1207196	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  91-46 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a cervical spine disorder. 

3.  Entitlement to service connection for an acquired psychiatric disorder. 

4.  Entitlement to service connection for a cardiovascular disorder. 

5.  Entitlement to service connection for irritable bowel syndrome. 

6.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for neck and back injuries caused by a fall following surgery in 1991. 

7.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for injuries caused by a fall on September 5, 1996. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and a friend 


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 1991 and February 1998 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran provided testimony at personal hearings conducted before the RO in June 1991, and before a Veterans Law Judge in December 1993 and December 1999.  Transcripts of all of these hearings are of record.  In a December 2011 letter the Board wrote to the Veteran to inform him that the Veterans Law Judge who conducted his hearings is no longer employed at the Board.  The letter offered the Veteran the opportunity to testify at another hearing if he requested a new hearing within 30 days.  The Veteran has not responded and consequently the Board will assume that he does not want another hearing and will proceed accordingly.

In an August 2000 decision, the Board remanded the Veteran's claim for service connection for a pulmonary disorder and denied the remainder of the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Despite the Veteran's opposition to VA's Motion for Remand and to Stay Proceedings on the basis of the Veterans Claims Assistance Act of 2000 (VCAA), in October 2001, the Court vacated the Board's August 2000 decision and remanded the case for readjudication in light of the VCAA. 

By decision dated in August 2002, the Board again denied the Veteran's claims.  He again appealed this decision to the Court.  In July 2003, the Court vacated the Board's August 2002 decision and again remanded the case for further consideration. 

In a June 2011 rating decision the RO granted service connection for asthma, assigned a 30 percent rating from December 1990, and assigned a 100 percent rating from December 2000.  Accordingly, the claim for service connection for a pulmonary disorder is no long in appellate status before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran developed a low back disorder, to include osteoarthritis of the lumbar spine, post-operative laminectomy, as a result of an in-service injury.

2.  The Veteran developed a cervical spine disorder, to include osteoarthritis of the cervical spine, post-operative fusion, as a result of an in-service injury.

3.  The Veteran developed major depression with anxiety due to his service-connected lumbar and cervical spine disorders.

4.  The Veteran's cardiovascular disorder developed many years after discharge from service and is unrelated to service.

5.  The Veteran's current irritable bowel syndrome (IBS) is unrelated to service.

6.  Service connection has been granted for cervical and lumbar spine disabilities, and therefore the claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for neck and back injuries caused by a fall following surgery in 1991 is now moot.

7.  The Veteran was not undergoing or participating in any form of VA medical or vocational rehabilitation treatment at the time of his fall in September 1996.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back disorder, to include osteoarthritis of the lumbar spine, post-operative laminectomy, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for establishing service connection for a cervical spine disorder to include osteoarthritis of the cervical spine, post-operative fusion, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for establishing service connection for major depression with anxiety as secondary to service-connected disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2011). 

4.  A cardiovascular disorder was not incurred in or aggravated by the Veteran's period of active duty, nor can such a disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

5.  The criteria for establishing service connection for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  As service connection for cervical and lumbar spine disabilities has been granted in this decision, there remains no justiciable case or controversy as to entitlement to such under the provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) (2011).

7.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 benefits for injuries caused by a fall in September 1996 are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).

In May 2004 the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his service connection claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As for the 1151 claims, the Board finds that the Veteran was not provided adequate VCAA notice in compliance with 38 U.S.C.A. § 5103(a).  Nonetheless, the Board finds that such procedural defect does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the 1151 claims after reading the February 1998 rating decision, the November 1998 statement of the case; and the July 2010, and July 2011 supplemental statements of the case.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Further, there has been no suggestion that there is any prejudice due to a lack of proper VA notice, and the Veteran is represented by an organization that is intimately familiar with his case and what is necessary to substantiate an 1151 claim. 

The Board notes that the Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, and private medical records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony at hearings before a Veterans Law Judge and before a Decision Review Officer.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claims. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

II.  Lumbar and Cervical Spine Claims

As explained below, the Board finds that service connection for a low back disorder and for a cervical spine disorder is warranted.

The Veteran submitted his claim for service connection for low back and cervical spine disabilities in December 1990.  VA medical records from November 1990 to December 1999 show that the Veteran was treated on various occasions for complaints of neck and low back pain.  A January 1991 VA lumbar myelogram revealed disc bulges at L3-L4 and L4-L5 causing left L4 and bilateral L5 nerve root compromise.  It was noted that he presented with a chronic history of low back pain with radiation into the left leg.  

An August 1992 VA spine examination showed extensive degenerative joint disease and degenerative disc disease of the cervical and lumbosacral spines, confirmed clinically and documented radiographically with continued neck stiffness and left leg paresthesias.  The examiner offered no opinion as to the etiology of these disorders. 

The Veteran underwent another VA spine examination in January 1993.  The examiner noted that he had reviewed the Veteran's claims file, and noted the Veteran's account of injuring his back and neck while serving aboard a submarine in 1955.  The examiner referenced that the Veteran had undergone surgery on his neck in 1989, and on his back in 1991.  The examiner concluded that with regard to the Veteran's low back and neck complaints, the original in-service injury was not the only cause of the Veteran having to have the operations on his neck and back. 

In January 1993, the Veteran also underwent a VA neck examination by a different physician.  The Veteran reported a history of injuring his neck in 1955 when he fell backwards out of his chair while stationed aboard a submarine.  It was noted that his low back was also hurt in this fall.  Because the submarine was on maneuvers, he reported that he was unable to report to sick call or clinic.  His pains subsided in three weeks, although the pains of the neck and low back recurred intermittently following this period, and he reported to sick call intermittently.  It was further noted that his treatment consisted of analgesics and muscle relaxants, and that his neck and low back worsened in 1987 and 1988.  Following a physical examination, the examiner diagnosed, among other things, status-post injury to the low back, status-post injury to the neck radiating around the left shoulder blade, status-post laminectomy to the cervical spine, and status-post surgery to the lumbar spine.  The examiner stated that it was his opinion that these incidents began while the Veteran was in service. 

A September to October 1992 report of VA hospitalization noted, under history of present illness, that the Veteran had neck and low back pain which started after an injury in 1955 while he was in service.  The pain was intermittent and manageable until the Veteran was involved in a motor vehicle accident in 1989, which exacerbated the neck pain.  The diagnoses included low back pain secondary to herniated disc, L4-L5, and neck pain secondary to herniated disc, C7-C8. 

At his June 1991 and December 1993 personal hearings, the Veteran testified that he injured his back and neck while serving as a radio operator aboard a submarine.  This injury occurred when he fell out of his chair and hit his head and back when the submarine took about a 45 degree roll while in some rough waters, and items fell on top of him.  As a result, he experienced low back and neck problems, for which he saw the submarine's corpsman.  He testified that there was no doctor aboard the submarine.  The corpsman gave him pain pills, and his problems got better, but he continued to experience occasional episodes of low back pain ever since that injury.  He testified that he just lived with these problems until 1990, when they became severe.  

On VA examination in June 2004, the examiner provided a history of the Veteran's lumbar and cervical spine medical treatment, but he did not provide any opinion regarding the origins of the Veteran's low back and cervical spine disabilities.  In February 2005 the VA examiner was asked to review the Veteran's records again and provide an opinion.  The examiner opined that the Veteran's spinal problems are not related to the Veteran's military service.  The VA examiner provided no rationale for his opinion.  The VA examiner went on to opine that the Veteran's spinal problems are due to the human errors that occurred during VA hospitalizations and multiple VA surgical procedures.  

In this case the Board recognizes that the service treatment records do not document the reported in-service injury, do not document any in-service spinal disability or complaints, and that the record does not document any spinal complaints for many years after discharge from service.  The Board also recognizes that in February 2005 a VA examiner opined that the Veteran's spinal disabilities are unrelated to military service.  

In support of the Veteran's claim is the January 1993 medical opinion that the in-service injury is not the only cause of the Veteran's lumbar spine disability.  This indicates that the lumbar spine disability is at least in part due to service.  Furthermore, another VA physician examined the Veteran in January 1993 and opined that the Veteran's lumbar and cervical spine disabilities were related to service.  Also in support of the Veteran's claims are his testimony that he experienced low back and neck pain ever since service, even though he did not seek treatment for many years until the pain became too severe.  Additionally the October 1992 VA hospitalization summary noted that the Veteran's neck and low back pain started after an in-service injury.  Given the favorable medical evidence, in particular the two favorable medical opinions, the Board finds that this evidence is of greater weight than the February 2005 negative VA opinion, which was not supported by any rationale.  Accordingly, service connection for a low back disorder to include osteoarthritis of the lumbar spine, post-operative laminectomy, and service connection for a cervical spine disorder to include osteoarthritis, post-operative fusion, is warranted.

III.  Psychiatric Disability

The VA medical records from November 1990 to December 1999 show that the Veteran was treated on numerous occasions for major depression and anxiety due, at least in part, to his medical problems and chronic pain.  Psychology notes and Mental Health Clinic (MHC) notes from June 1998 specifically state that he was being treated for depression secondary to chronic pain problems.

On VA psychiatric examination in June 2004 the examiner stated that the Veteran had major depressive disorder, recurrent, severe, without psychotic features, and the examiner opined that the Veteran's psychiatric disability was secondary to the Veteran's neck and back disabilities.  

Disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310.  As shown above, the medical evidence indicates that the Veteran developed major depression and anxiety due to his service-connected spinal disabilities.  Consequently he is entitled to service connection for major depression and anxiety on a secondary basis under 38 C.F.R. § 3.310. 

IV.  Cardiovascular Disorder

As described below, the Board finds that the Veteran is not entitled to service connection for a cardiovascular disorder.  The Veteran acknowledged at both his June 1991 and December 1993 personal hearings that he was first diagnosed with a heart disorder in 1988.  At the December 1993 hearing, he attributed the development of his heart disorder to the stress he experienced while aboard the submarine.  

Service connection may be granted for any disease process diagnosed after discharge, when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally means medical, or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F. 3d 1313   (Fed. Cir. 2009).

In addition, certain chronic diseases such as cardiovascular-renal disease may be presumed to have been incurred during service if they become disabling to a compensable degree of 10 percent or more within one year of separation from active service.  38 C.F.R. §§ 3.307, 3.309.

In this case there is no evidence of continuity of symptomatology as the Veteran has acknowledged that he first developed a heart disorder in 1988, more than thirty years after his discharge from service.  The private, VA and SSA medical records confirm that the Veteran was first found to have a cardiovascular disorder in 1988.  A review of the medical evidence fails to show any competent medical nexus evidence relating the Veteran's cardiovascular disorder to his period of active duty, to include his stress while serving aboard a submarine.  Of note, an October 1989 private medical opinion indicates that the Veteran's cardiovascular symptomatology was related to his stressful employment.  The Board further notes that the Veteran underwent a VA cardiovascular examination in June 2004.  In February 2005, the VA examiner again reviewed the Veteran's medical records and opined that the Veteran's cardiovascular problems are unrelated to the Veteran's military service.  
The Board notes that there is no other medical opinion to the contrary.  Thus, in the absence of a chronic cardiovascular disability in service, no continuity of cardiac symptomatology, and no medical nexus between military service and a current cardiovascular disorder, the Veteran's claim for service connection for a cardiovascular disorder must be denied.

The Board recognizes that the VA examiner also opined in February 2005 that the Veteran had some cardiovascular disorder due to negligent VA medical treatment.  At this point in time there is no claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a cardiovascular disorder based on the possibly negligent VA medical treatment described by the VA examiner in February 2005.  The Veteran may submit such a claim to VA if he wishes to pursue such an issue.

V.  Irritable Bowel Syndrome

The Board finds that the Veteran did not develop IBS due to service.  In this case the service treatment records reveal no complaints attributable to IBS.  Post-service medical records do not reveal any gastrointestinal complaints until the 1980s. 

At both his June 1991 and December 1993 personal hearings, the Veteran testified that he experienced a lot of stress while serving aboard a submarine during active service, and he attributed his IBS to stress.  He testified that he had IBS while on the submarine, for which the corpsman gave him Kaopectate.  He further testified that his IBS was situational with being under stress, and that he had a lot of stress in the 1980s.  He testified irritable bowel syndrome was first diagnosed in the late 1970s/1980s.  

The May 1992 SSA Administrative Law Judge Decision, as well as the supporting medical records, reflect that the Veteran experienced IBS.  Nothing in the SSA records attributes the Veteran's IBS to his military service. 

As noted above the service treatment records do not reflect IBS, and IBS was not noted until many years after discharge from service.  In this case the Veteran has not alleged continuity of symptomatology since service, nor is any shown.  Although he testified that he had gastrointestinal problems while serving aboard the submarine, he also testified that these problems subsided once he was off the submarine.  He also indicated that he had no gastrointestinal problems for the period between his discharge from service to his development of IBS over 20 years later. 

The Veteran was provided a VA examination in August 2008 and the examiner reviewed the Veteran's claims file.  The Veteran reported that he had constipation alternating with diarrhea.  He also reported nausea on a daily basis.  The examiner opined that the Veteran's IBS was not caused by or a result of in-service illness.  He noted that there had been so many years between military service and the alleged onset of the diarrhea and constipation problems, that he did not feel that there could be a connection.  

The Board notes that although the August 2008 VA examiner was unable to comment on the degree the Veteran's work-related stress contributed to his gastrointestinal symptomatology in 1988, as requested by the April 2004 Board remand, the Board finds that there has been substantial compliance with the April 2004 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  The intent of the April 2004 remand was to obtain a medical opinion regarding whether the Veteran's current IBS is related to service and a rationale for the opinion.  The records clearly show that the VA examiner examined the Veteran and his medical records, and came to the conclusion that the Veteran's current IBS disability is unrelated to service.  In addition he provided rationale for his opinion, noting that there had been so many years between military service and the alleged onset of the diarrhea and constipation problems, that he did not feel that there could be a connection to service.  Whether the Veteran's development of IBS in the 1980s was affected by the Veteran's post-service employment is not determinative as to whether the Veteran's current IBS is related to service.  Consequently, the examiner's inability to comment on how the Veteran's post-service employment contributed to his gastrointestinal symptomatology in 1988 is not prejudicial to the Veteran's claim.

As shown above, there is a medical opinion against the Veteran's claim and there are no medical opinions supporting the Veteran's claim.  Furthermore, the lack of any record of medical treatment for IBS during service, or for many years after discharge from service supports the medical opinion against the Veteran's claim.  Thus, in the absence of a chronic gastrointestinal disability in service, no continuity of gastric symptomatology, and no medical nexus between military service and a current gastrointestinal disorder, the Veteran's claim for service connection for IBS must be denied.  38 C.F.R. § 3.303.

VI.  1151 Claim for a Fall in 1991

In April 1996 the Veteran submitted a claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for neck and back injuries caused by a fall following VA surgery in 1991.  The Veteran reported that following VA surgery for a ruptured disc he was escorted to the bathroom.  He stated that he was left standing and the next thing he remembered was waking up on the bathroom floor.  He asserted that his neck and back were injured in that fall.

Title 38, United States Code, Section 1151 provides that in certain cases where a Veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.  See 38 C.F.R. § 3.361; see also Anderson v. Principi, 18 Vet. App. 371, 376 (2004). 

As discussed in detail above, the Board has granted the Veteran's claims for low back and cervical spine disabilities.  Because service connection has been granted under the theory of direct service connection, consideration of the Veteran's claims for low back and neck injuries under the provisions of 38 USCS § 1151 is moot.  Accordingly, the Veteran's claim under this theory of entitlement is dismissed. 

VII.  1151 Claim for a Fall on September 5, 1996

A review of the Veteran's statements shows that the Veteran asserts that the residuals of a fall on September 5, 1996, at a VA facility is not limited to just disabilities of the neck and low back.  It appears that he also attributes a bladder disability to that injury.  As the Veteran claims that the injuries he received at the VA facility on September 5, 1996, resulted in disabilities in addition to the neck and low back, the award of service connection for the Veteran's neck and low back disabilities on a direct basis does not render this claim moot.

At the December 1999 hearing, the Veteran testified that he sustained additional disabilities following a fall from a chair that occurred in September 1996.  He testified that the accident occurred in the radio room at the Long Beach VAMC.  It was noted that the radio room was part of the Vocational Rehabilitation Therapy Program (VRT) division.  The Veteran's representative stated that the Veteran was not volunteering in the radio room on that day, but that he was asked to take over because the people who should have been there were not able to make it, and that the Veteran was in the room at that time waiting to go to his medical appointment in the allergy clinic.  The Veteran noted that his volunteer work in the VAMC's ham radio room was part of his psychiatric therapy.  Also, it was noted that the VAMC did not allow people to volunteer in the radio room on the day they had a medical evaluation. 

Various VA medical records note that the Veteran sustained trauma to his cervical, lumbar, and thoracic spines as a result of the fall in September 1996.  Of note, a September 1996 Report of Contact shows that he reported he was in the VAMC's VRT ham radio room on the morning of September 5, 1996.  He stated that he was seated on a chair, setting up and checking on the Veterans' networks with a microphone in his left hand, when he received a telephone call.  While talking on the phone, the casters suddenly shifted out from under the chair causing him to fall backwards onto the cement floor.  He asserted that he should be service connected for the problems that occurred as a result of this fall. 

The Veteran submitted an April 1999 statement from the Director of the VAMC's Chronic Pain Management Program.  In this statement, the Director noted that the Veteran had been encouraged to pursue a variety of constructive diversionary activities to assist with both pain and depression.  Consistent with the latter recommendation, the Veteran elected to continue his VRT activity in ham radio after finishing the formal Pain Program. 

Also on file is a report from a VA mental hygiene clinic for treatment dated from July 1991 to March 1998.  This report notes, among other things, that the Veteran's therapeutic rehabilitation program included his duties as a ham radio operator at the VAMC.  It was also noted that the Veteran made very notable improvement in his mood while involved in this program, and that it provided him with positive and meaningful structured activities to reduce depression and increase self-esteem. 

With respect to the 1996 fall, the Board finds that the claim must be denied.  Specifically, the Board notes that the evidence clearly shows that the Veteran sustained a fall on September 5, 1996, while in the VAMC's ham radio room.  Further, the evidence shows that he sustained trauma to his cervical, thoracic, and lumbar spines, as a result of this fall.  Additionally, the evidence shows that he was a volunteer in the VRT's ham radio program as part of his VA psychiatric therapy.  Nevertheless, the Board finds that he was not actually undergoing this therapy, or any other VA treatment, at the time the fall occurred in September 1996. 

Of note, the Veteran's December 1999 hearing reflects that he was not scheduled to perform his duties in the VAMC ham radio room on September 5, 1996.  Rather, he was waiting in the room prior to a scheduled medical evaluation.  In fact, it was stated at the December 1999 hearing that the VAMC did not, as a matter of policy, allow volunteers to work in the radio room on days that they were scheduled for medical evaluations.  Moreover, the Veteran was not performing any duties as a ham radio operator/instructor at the time the fall occurred.  Rather, he was talking on the telephone. 

The mere fact that an injury incurred while the Veteran was in the VAMC's ham radio room will not suffice to make the additional disability compensable in the absence of proof that the injury was suffered as the result of his actually undergoing VA treatment at the time of this injury.  38 C.F.R. § 3.358(c)(2).  

In Sweitzer v. Brown, 5 Vet. App. 503 (1993), the Court affirmed a Board decision that denied 38 U.S.C.A. § 1151 benefits for a veteran who had claimed that, while he was waiting for a VA examination, an unidentified patient in a motorized wheelchair struck him in the lower torso, and knocked him to the ground.  The Court held that 38 U.S.C.A. § 1151 contemplated recovery only for disability resulting from the examination itself, and not for disability sustained while merely waiting in the building for an examination. 

The facts in this case are similar to those in Sweitzer.  Here, with regard to the reported fall, the evidence shows only that this incident occurred at a VA facility.  Such an injury does not provide a basis for recovery under 38 U.S.C.A. § 1151 because it was at most coincident to the Veteran's treatment at a VAMC and not part of the natural sequence of cause and effect flowing directly from the actual provision of VA care.  See Loving v. Nicholson, 19 Vet. App. 96 (2005).  The evidence, including the Veteran's statements, establishes that the Veteran was not in the course of being provided hospital care, medical or surgical treatment, or examination by a VA employee at the time the accident occurred. 

In this instance, the injuries following the fall from the chair in September 1996 occurred while the Veteran was waiting to undergo a VA medical evaluation, and was talking on the telephone.  He was not undergoing treatment, to include his VA psychiatric therapy of being a volunteer in the ham radio room, at the time this injury occurred.  Therefore, the Board concludes that the claim must be denied.






ORDER

Entitlement to service connection for a low back disorder, to include osteoarthritis of the lumbar spine, post-operative laminectomy, is granted. 

Entitlement to service connection for a cervical spine disorder, to include osteoarthritis, cervical spine, post-operative fusion, is granted. 

Entitlement to service connection for major depression and anxiety is granted. 

Entitlement to service connection for a cardiovascular disorder is denied. 

Entitlement to service connection for irritable bowel syndrome is denied. 

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for neck and back injuries caused by a fall following surgery in 1991 is dismissed. 

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for injuries caused by a fall on September 5, 1996, is denied. 



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


